In a matrimonial action in which the parties were divorced by judgment entered October 13, 1995, which incorporated a stipulation of settlement dated June 16, 1995, the defendant former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated June 27, 1997, as adopted a Receiver’s Report and Accounting dated March 12, 1997, and granted the plaintiff’s motion for leave to enter a judgment in the sum of $179,045.
Ordered that the order is affirmed insofar appealed from, with costs.
The Supreme Court correctly precluded the defendant from relitigating his claim that the terms of the judgment of divorce were unconscionable. This issue was previously addressed in an order of the same court, dated May 22, 1996, from which no appeal was taken (see, Haibi v Haibi, 171 AD2d 842). Further, we decline to exercise our discretion to address the merits of the defendant’s contention (see, Haibi v Haibi, supra).
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.